Per Curiam.
The allowance of this writ would be futile, in view of section 6 of the act of March 23d, 1900. Pamph. L., p. 502. The object of the prosecutor is to affect the apportionment of taxes for the current year. The return mentioned in section 3 has been filed. The proviso of section 6 provides that such a reduction as is sought by the prosecutor shall not effect any change in the current apportionment. It is therefore useless to grant the writ. This renders it unnecessary to consider whether the writ would lie.
The rule to show cause is dismissed.